 Case 1:19-cv-01053-STA-jay Document 1 Filed 03/20/19 Page 1 of 12             PageID 1



                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION

NATIONWIDE AGRIBUSINESS                  )
INSURANCE COMPANY, an IOWA               )
company,                                 )
                                         )
        Plaintiff,                       )
                                         )
v.                                       )        No. 19-1053
                                         )
THE PICTSWEET COMPANY,                   )
                                         )
        Defendant.                       )

     COMPLAINT FOR DECLARATORY JUDGMENT, RESTITUTION AND UNJUST
                            ENRICHMENT
        Plaintiff Nationwide Agribusiness Insurance Company (“Nationwide”) alleges as

follows:

                                        PARTIES

                                             1.

        Nationwide is an Iowa company with its principal place of business in Iowa.

                                             2.

        The Pictsweet Company (“Pictsweet”) is a Delaware corporation.                Upon

information and belief Pictsweet’s principal place of business is in Bells, Tennessee.

                              JURISDICTION AND VENUE

                                             3.

        This Court has personal jurisdiction over Defendant pursuant to Rule 4 of the

Federal Rules of Civil Procedure and Tennessee Code Annotated § 20-2-214 in that the

Defendant is authorized to do business in Tennessee and has, in fact, transacted

business in Tennessee.

                                             4.




N Pictsweet Comp 190320
 Case 1:19-cv-01053-STA-jay Document 1 Filed 03/20/19 Page 2 of 12               PageID 2




        This Court has subject matter jurisdiction over this dispute pursuant to 28 U.S.C.

§ 2201 and 28 U.S.C. § 1332 because complete diversity exists among the parties and

the total amount in controversy exceeds $75,000, exclusive of interest and costs.

                                             5.

        Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because at least

one of the contracts of insurance as described herein was issued to the Defendant in this

District, and therefore a substantial part of the events giving rise to the claim occurred

therein.

                               THE INSURANCE POLICIES

                                             6.

        Nationwide issued commercial general liability policy number CPP135235A to

CRF Frozen Foods, LLC (“CRF”) for the period of May 3, 2013, to May 3, 2014 (“CRF

’13-’14 Policy”), a true and correct copy of which is attached hereto as Exhibit A. The

CRF ’13-’14 Policy was renewed for the period of May 3, 2014, to May 1, 2015 (“CRF ’14-

’15 Policy”), a true and correct copy of which is attached hereto as Exhibit B. The CRF

’14-’15 Policy was renewed for the period of May 1, 2015, to May 1, 2016 (“CRF ’15-’16

Policy”), a true and correct copy of which is attached hereto as Exhibit C. The CRF ’15-

’16 Policy was renewed for the period of May 1, 2016, to May 1, 2017 (“CRF ’16-’17

Policy”), a true and correct copy of which is attached hereto as Exhibit D. The CRF ’13-

’14 Policy, the CRF ’14-’15 Policy, the CRF ’15-’16 Policy, and the CRF ’16-’17 Policy are

collectively referred to herein as the “CRF Policies.”

                                             7.

        Nationwide issued commercial general liability policy number CPP856371A to The

Pictsweet Company Inc. (“Pictsweet”) for the period of May 1, 2015, to May 1, 2016

(“Pictsweet ’15-’16 Policy”), a true and correct copy of which is attached hereto as Exhibit

E. The Pictsweet ’15-’16 Policy was renewed for the period of May 1, 2016, to May 1,


N Pictsweet Comp 190320
                                             2
 Case 1:19-cv-01053-STA-jay Document 1 Filed 03/20/19 Page 3 of 12                  PageID 3




2017 (“Pictsweet ’16-’17 Policy”), a true and correct copy of which is attached hereto as

Exhibit F. The Pictsweet ’15-’16 Policy and the Pictsweet ’16-’17 Policy are collectively

referred to herein as the “Pictsweet Policies.” The CRF Policies and the Pictsweet

Policies are collectively referred to herein as “the Policies.”

                                         BACKGROUND

                                           8.
        CRF is in the business of processing and packaging frozen fruit and vegetables

for many commercial customers, who sell the CRF products under their own brands.

Pictsweet is one of CRF’s commercial customers.

                                               9.
        Based on evidence that CRF products were potentially contaminated with listeria,

CRF ceased operations at its facility located in Pasco, Washington on April 22, 2016.

CRF issued a recall of 11 frozen vegetable products at that time. On May 2, 2016, CRF

expanded the recall to include all of its fruit and vegetable products manufactured or

processed at the Pasco facility since May 1, 2014.

                                               10.

        A putative class action complaint captioned Roger Coffelt, Jr. v. The Kroger Co. et

al. was filed in United States District Court, Central District of California, Case No. 5:16-

cg-01471 (“Coffelt Lawsuit”). The Coffelt Lawsuit named The Kroger Co. (“Kroger”); The

Pictsweet Company; and CRF Frozen Foods, LLC as defendants.

                                               11.

        In the Coffelt Lawsuit, Pictsweet was alleged to be a grower, packer, and distributor

of frozen vegetables, fruits, and vegetables with sauce blends for retail and foodservice

markets.          Kroger,   Pictsweet,   and    CRF,   were       alleged   to   have   grown,

manufactured/processed, packaged, and distributed the frozen vegetables that were

subject to the recall.


N Pictsweet Comp 190320
                                               3
 Case 1:19-cv-01053-STA-jay Document 1 Filed 03/20/19 Page 4 of 12               PageID 4




                                            12.

        Plaintiff alleged that he purchased and consumed frozen vegetables that were

subject to the recall. The Coffelt Lawsuit disclaimed recovery for personal injury claims.

The Coffelt Lawsuit asserted only economic damages directly related to the purchase of

the subject products.

                                            13.

        Pictsweet sought a defense for itself and for Kroger under the Pictsweet Policies

for the claims alleged in the Coffelt Lawsuit Complaint (“Coffelt Complaint”). Attached as

Exhibit G is a true and correct copy of the Coffelt Complaint. Nationwide denied a defense

to Pictsweet and Kroger because the Coffelt Complaint did not allege damages because

of “bodily injury.” Moreover, the Coffelt Complaint did not allege damages because of

“property damage” that were covered by the policy. The only damages because of

“property damage” that were alleged in the Coffelt Complaint were not covered under the

Policies because of the “your product” exclusion, which precludes coverage for damage

to the frozen vegetables allegedly handled by CRF and Pictsweet, and the “recall of

products” exclusion which precludes coverage for damages related to the recall of any

products.

                                            14.

        Pictsweet tendered defense of the claims in the Coffelt Lawsuit as an additional

insured under the CRF Policies. Based upon the allegations in the Amended Complaint

in the Coffelt Lawsuit (“Coffelt Amended Complaint”), Nationwide accepted Pictsweet’s

tender of defense under a reservation of rights. Attached as Exhibit H is a true and correct

copy of the Amended Complaint in the Coffelt Lawsuit. Nationwide specifically reserved

the right to recover from Pictsweet any amounts paid as defense costs if a court of

competent jurisdiction later determined that none of the claims for which Nationwide

provided a defense or defense costs was covered under the CRF Policies.


N Pictsweet Comp 190320
                                             4
 Case 1:19-cv-01053-STA-jay Document 1 Filed 03/20/19 Page 5 of 12               PageID 5




                                              15.

         Pictsweet claims to have incurred around $2,288,424.82 defending itself from the

claims in the Coffelt Lawsuit. Pictsweet periodically submitted invoices to Nationwide for

reimbursement of defense costs as they were incurred.            Nationwide reviewed the

submitted invoices and issued payment to Pictsweet for the amounts it determined, based

upon the information provided, were reasonable and necessary for the defense of

Pictsweet. To the extent Nationwide paid less than the amount claimed by Pictsweet,

Nationwide requested further information needed to determine if the defense costs were

reasonable and necessary. Nationwide has paid a total of $1,810,868.28 to compensate

Pictsweet for the costs incurred to defend itself in the Coffelt Lawsuit. Nationwide and

Pictsweet continue to dispute what remaining amounts are owed, if any, for defense of

Pictsweet under the Policies.

                                              16.

         Pictsweet claims to have incurred $837,331.18 defending Kroger from the claims

in the Coffelt Lawsuit. Nationwide has not paid any of the claimed amounts for the

defense of Kroger.

                                       POLICY TERMS

                                              17.

         The CRF Policies and the Pictsweet Policies each include the following coverage

terms:

                 Throughout this policy the words “you” and “your” refer to the Named
                 Insured shown in the Declarations, and any other person or
                 organization qualifying as a Named Insured under this policy.

                                              ***

         SECTION I – COVERAGES
         COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE LIABILITY

         1.      Insuring Agreement

N Pictsweet Comp 190320
                                              5
 Case 1:19-cv-01053-STA-jay Document 1 Filed 03/20/19 Page 6 of 12                    PageID 6




                 a.       We will pay those sums that the insured becomes legally obligated
                          to pay as damages because of “bodily injury” or “property damage”
                          to which this insurance applies. We will have the right and duty to
                          defend the insured against any “suit” seeking those damages.
                          However, we will have no duty to defend the insured against any
                          “suit” seeking damages for “bodily injury” or “property damage” to
                          which this insurance does not apply. We may, at our discretion,
                          investigate any “occurrence” and settle any claim or “suit” that may
                          result.

                                                 ***

                 b.       This insurance applies to “bodily injury” and “property damage” only
                          if:

                          (1)    The “bodily injury” or “property damage” is caused by an
                                 “occurrence” that takes place in the “coverage territory”;

                          (2)    The “bodily injury” or “property damage” occurs during the
                                 policy period;

                                                 ***

        2.       Exclusions
                 This insurance does not apply to:

                                                 ***

                 k.       Damage To Your Product
                          “Property damage” to “your product” arising out of it or any part of it.

                                                 ***

                 n.       Recall Of Products, Work Or Impaired Property
                          Damages claimed for any loss, cost or expense incurred by you or
                          others for the loss of use, withdrawal, recall, inspection, repair,
                          replacement, adjustment, removal or disposal of:
                          (1)    “Your product”;
                          (2)    “Your work”; or
                          (3)    “Impaired property”;
                          if such product, work, or property is withdrawn or recalled from the
                          market or from use by any person or organization because of a
                          known or suspected defect, deficiency, inadequacy or dangerous
                          condition in it.
                                                 ***

N Pictsweet Comp 190320
                                                  6
 Case 1:19-cv-01053-STA-jay Document 1 Filed 03/20/19 Page 7 of 12                    PageID 7



        SECTION V – DEFINITIONS

                                                 ***

        3.       “Bodily injury” means bodily injury, sickness or disease sustained by a
                 person, including death resulting from any of these at any time.

                                                 ***

        17.      “Property damage” means:

                 a.       Physical injury to tangible property, including all resulting loss of
                          use of that property. All such loss of use shall be deemed to occur
                          at the time of the physical injury that caused it; or

                 b.       Loss of use of tangible property that is not physically injured. All
                          such loss of use shall be deemed to occur at the time of the
                          “occurrence” that caused it.

                                                 ***

        21.      “Your product”:

                 a.       Means:

                          (1)    Any goods or products, other than real property
                                 manufactured, sold, handled, distributed or disposed of by:

                                 (a)    You;
                                 (b)    Others trading under your name; or
                                 (c)    A person or organization whose business or assets
                                        you have acquired; and

                          (2)    Containers (other than vehicles), materials, parts, or
                                 equipment furnished in connection with such goods or
                                 products.

                 b.       Includes:

                          (1)    Warranties or representations made at any time with respect
                                 to the fitness, quality, durability, performance or use of “your
                                 product”; and

                          (2)    The providing of or failure to provide warnings or
                                 instructions.



N Pictsweet Comp 190320
                                                  7
 Case 1:19-cv-01053-STA-jay Document 1 Filed 03/20/19 Page 8 of 12              PageID 8




               FIRST CLAIM - DECLARATORY RELIEF – DUTY TO DEFEND

                                            18.

        Nationwide incorporates herein by reference paragraphs 1 through 17.

                                            19.

        An actual justiciable controversy exists between Nationwide and Pictsweet about

whether Nationwide was obligated to defend Pictsweet or Kroger under any of the Policies

with respect to the claims in the Coffelt Lawsuit.

                                            20.

        Because the Coffelt Complaint disclaimed recovery for personal injury claims, the

Coffelt Complaint did not seek damages because of “bodily injury.” To the extent the

Coffelt Complaint alleged damages because of “property damage,” there was no potential

for coverage for any such damages under the Policies due to application of the “your

product” and “recall of products” exclusions.

                                            21.

        Because the Coffelt Amended Complaint disclaimed recovery for personal injury

claims, the Coffelt Amended Complaint did not seek damages because of “bodily injury.”

To the extent the Coffelt Amended Complaint alleged damages because of “property

damage,” there was no potential for coverage for any such damages under the Policies

due to application of the “your product” and “recall of products” exclusions.

                                            22.

        Moreover, the Coffelt Amended Complaint did not seek from Pictsweet any

damages because of “bodily injury” or “property damage” covered by the Policies. Rather,

the Coffelt Amended Complaint sought restitution and equitable relief, neither of which

constitutes damages because of “bodily injury” or “property damage.”

                                            23.




N Pictsweet Comp 190320
                                             8
 Case 1:19-cv-01053-STA-jay Document 1 Filed 03/20/19 Page 9 of 12                  PageID 9




        Pursuant to 28 U.S.C. § 2201, Nationwide is entitled to a declaration of whether it

was obligated to defend Pictsweet or Kroger under any of the Policies for the claims in

the Coffelt Lawsuit.

             SECOND CLAIM - DECLARATORY RELIEF – DEFENSE COSTS

                                               24.

        Nationwide incorporates herein by reference paragraphs 1 through 23.

                                               25.

        An actual justiciable controversy exists between Nationwide and Pictsweet about

the amount of defense costs that Nationwide owes to Pictsweet, if any, under the Policies

related to defense of Pictsweet and Kroger in the Coffelt Lawsuit.

                                               26.

        Pictsweet claims that it incurred $2,288,424.82 defending itself and $837,331.18

defending Kroger in the Coffelt Lawsuit.

                                               27.

        The defense costs that Pictsweet and Kroger incurred were excessive and

unreasonable in that they:

        a.       Were based on excessive and unreasonable attorney billing rates;

        b.       They used an excessive and unreasonable number of attorneys to attend

                 or respond to routine matters;

        c.       Were not reasonably related to the defense of Pictsweet or Kroger,

                 respectively; and

        d.       Were based on time entries that did not comport with commonly accepted

                 billing practices for attorneys in the same geographic area, including time

                 entries that were vague, insufficiently described, and/or block-billed.

                                               28.




N Pictsweet Comp 190320
                                                  9
Case 1:19-cv-01053-STA-jay Document 1 Filed 03/20/19 Page 10 of 12              PageID 10




        Pursuant to 28 U.S.C. § 2201, to the extent that Nationwide is determined to owe

a duty to defend Pictsweet or Kroger in the Coffelt Lawsuit, Nationwide is entitled to a

declaration of the amount of defense costs it owes to Pictsweet, if any, under the Policies

that are related to defense of the Coffelt Lawsuit.

                   THIRD CLAIM – RESTITUTION/UNJUST ENRICHMENT

                                – NO DUTY TO DEFEND

                                            29.

        Nationwide incorporates herein by reference paragraphs 1 through 28.

                                            30.

        Nationwide has paid $1,810,868.28 in defense costs to Pictsweet related to

defense of the claims against Pictsweet in the Coffelt Lawsuit.

                                            31.

        To the extent that the Court determines that Nationwide never owed Pictsweet a

duty to defend, Pictsweet has been unjustly enriched by Nationwide paying defense costs

that it never owed. Nationwide is entitled to recover the defense costs it has paid to

Pictsweet to the extent that the Court determines that Nationwide never owed a duty to

defend Pictsweet.

                  FOURTH CLAIM – RESTITUTION/UNJUST ENRICHMENT

                          – UNREASONABLE DEFENSE COSTS

                                            32.

        Nationwide incorporates herein by reference paragraphs 1 through 31.

                                            33.

        Nationwide has paid $1,810,868.28 in defense costs to Pictsweet related to

defense of the claims against Pictsweet in the Coffelt Lawsuit.

                                            34.




N Pictsweet Comp 190320
                                            10
Case 1:19-cv-01053-STA-jay Document 1 Filed 03/20/19 Page 11 of 12                  PageID 11




        The defense costs that Pictsweet incurred were excessive and unreasonable in

that they:

        a.       Were based on excessive and unreasonable attorney billing rates;

        b.       Used an excessive and unreasonable number of attorneys to attend or

                 respond to routine matters;

        c.       Were not reasonably related to the defense of Pictsweet; and

        d.       Were based on time entries that did not comport with commonly accepted

                 billing practices for attorneys in the same geographic area, including time

                 entries that were vague, insufficiently described, and/or block-billed.

                                               35.

        Pictsweet has been unjustly enriched to the extent that Nationwide has paid fees

that the Court determines were unreasonable or not reasonably related to the defense of

Pictsweet. Nationwide is entitled to recover any such defense costs paid to Pictsweet

that were unreasonable or not reasonably related to the defense of Pictsweet.


                                            PRAYER

        WHEREFORE, Nationwide prays for judgment against Defendant as follows:

        1.       Declaring that Nationwide never owed a duty to defend Pictsweet or Kroger

from the claims in the Coffelt Lawsuit;

        2.       Declaring the amount of defense costs Nationwide owes under the Policies

to Pictsweet, if any, related to the defense of Pictsweet and Kroger in the Coffelt Lawsuit;

        3.       Awarding Nationwide $1,810,868.28 for the amounts it has already paid for

the defense of Pictsweet;

        4.       Awarding Nationwide the amount of defense costs already paid by

Nationwide that the Court determines are unreasonable or not reasonably related to the


N Pictsweet Comp 190320
                                               11
Case 1:19-cv-01053-STA-jay Document 1 Filed 03/20/19 Page 12 of 12               PageID 12



defense of Pictsweet;

        5.       Awarding to Nationwide its costs and disbursements; and

        6.       Granting Nationwide such other and further relief that the Court deems just

and equitable.

                                     Respectfully submitted,



                                     _s/ E. Jason Ferrell _________________________
                                     E. JASON FERRELL
                                     Registration No. 24425
                                     Attorney for Plaintiff, Nationwide Agribusiness
                                     Insurance Company

                                     BREWER, KRAUSE, BROOKS & CHASTAIN, PLLC
                                     545 Mainstream Drive, Suite 101
                                     Nashville, TN 37228
                                     DIRECT: (615) 630-7716
                                     (615) 256-8787, Ext. 116
                                     jferrell@bkblaw.com

/EJF




N Pictsweet Comp 190320
                                              12
